ON MOTION FOR REHEARING.
Romuauer, P. J.
The motion for rehearing, made in this case, presents no new points. But,' as the case is one of commercial importance, I deem it proper to present some additional reasons for my concurrence in the opinion heretofore filed.
The plaintiff’s claim, it seems to me, rests upon a misapprehension of the powers and duties of a court of equity. It is true that these courts have, since times immemorial, granted relief on lost instruments, but such relief never consisted of compelling the reissue of the instrument lost. The relief was always either a decree- for discovery, where such was needed, or a decree for possession or payment, in the same manner as if the deed or bond were not lost. 1 Story Eq. Jur.., secs. 81-89. It was, as far as I am aware, held only once that, in case of the loss of an instrument, the chancellor could compel the grantor, obligor or promisor to execute a duplicate original thereof to the grantee, obligee or promisee. That was in the case of Chesapeake & Ohio Canal Co. v. Blair, 45 Md. 108. There, a negotiable bond being lost, which had many years to run, the court compelled, upon grant of full indemnity, the reissue of the bond, in non-negolidble form, placing its decision mainly on the ground that the bond had a long time to run before it could be enforced, and, in the meantime, the evidence might be lost on which the party could recover. If a relief of a similar nature is accorded by *109us in this case, it is on a like ground, and on the further ground that the defendant is willing to concede such relief, and that, to that extent, the decree which we have made is a decree by consent.
The plaintiff’s claim is equally without foundation, if sought to be supported by any relation of trust between the corporation, or its officers, and himself.. The duties of the corporation to its stockholders are defined by its charter and laws, and there is no pretense in this case that any of such duties have been violated, or are threatened to be violated. Neither the charter, nor the by-laws of the corporation, nor any law I am aware of, require the defendant to issue to the plaintiff new original certificates of stock, whenever he is careless enough, or unfortunate enough, to misplace or lose those which have been issued to him already. No rights of the plaintiff-, as a member of the corporation, are in any way interfered with, or threatened; on the contrary, he is conceded to be now, as he always had been, in the full enjoyment of his rights and privileges, notwithstanding the loss of his certificate. ■
It is said that the plaintiff’s certificate had a commercial value, and he is entitled to have that preserved. By this, I suppose, is meant that the certificate is quasi negotiable, and passes from hand to hand as an article of barter and sale. This equally applies to a note, bill of exchange, bond or other debenture. Bnt has it ever been held that a party who misplaces or loses either of these is entitled to compel their reissue for the purpose of re-establishing his right of negotiation % Clearly not. The owner can, in equity, enforce their payment on giving indemnity, bnt not their reissue, and no case has been cited why the rule should be different in regard to the instrument in question.
While, therefore, no reason whatever is shown why a court of equity ought to grant the particular relief demanded, the most conclusive reasons are apparent why it should not grant it, even if it had the power *110to do so. No court of equity should, under any circumstances, lend its aid to the probable, or even possible, consummation of any fraud. If these certificates of stock, as we are assured, pass from hand to hand as reliable representatives of the stock named therein, they do so because they pretend to be the only certificates evidencing the ownership of that particular stock. When two certificates for the same stock are issued, of which one in its very nature is the duplicate of the other, the fact that it is such duplicate ought to be shown on its face; otherwise, the negotiation of either is bound to result in the deception of some one. This holding is absolutely essential to the protection of the public confidence in these securities. It is a wholly immaterial inquiry, whether the holder of the first, or the holder of the second certificate, is the true owner of the stock; or the real member of the corporation, because it is mathematically impossible that both should occupy that position. Let it be once known, in a commercial community, that a man, by buying a certificate of stock, believing it in good faith to be the only certificate of that particular stock, buys either the stock or a lawsuit, according to the circumstance, whether the certificate is an original issue or its counterfeit multiple, and the commercial value of such certificates will be utterly destroyed.
The motion for rehearing is, with the concurrence of Judge Thompson, overruled.